Citation Nr: 0011071	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

What evaluation is warranted for the period from February 26, 
1993, for the service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1994 decision of the RO, 
which granted service connection and assigned a 10 percent 
rating for PTSD, effective on February 26, 1993, and denied 
service connection for skin lesions secondary to Agent Orange 
exposure.

In October 1996, the Board granted a 30 percent rating for 
PTSD and denied entitlement to service connection for a skin 
disorder, including furuncles, due to exposure to Agent 
Orange.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In September 1997, while his claims were pending at the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a Joint Motion for Remand.  The Court 
granted the Joint Motion for Remand and issued an Order 
vacating and remanding that portion of the Board's decision 
denying a rating in excess of 30 percent for PTSD.  The Order 
dismissed the appeal on the issue of entitlement to service 
connection for a skin disorder, including furuncles, due to 
Agent Orange exposure.

In April 1998, the Board remanded the case for further 
development.

In December 1999, the RO assigned the 30 percent for PTSD, 
effective February 26, 1993, and assigned a higher rating of 
70 percent, effective October 16, 1999.


FINDINGS OF FACT

1.  Prior to November 7, 1996, PTSD was not productive of 
more than a definite impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships, 
or by psychoneurotic symptoms resulting in more than definite 
industrial impairment.

2.  After November 7, 1996, but prior to October 16, 1999, 
PTSD was not productive of more than a definite impairment in 
his ability to establish or maintain effective and wholesome 
relationships, or of psychoneurotic symptoms resulting in 
more than definite industrial impairment; and it was not 
manifested by more than occupational and social impairment 
with an occasional decease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  Since October 16, 1999, PTSD has not been manifested by 
symptoms which are productive of total occupational and 
social impairment; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; an intermittent inability to perform 
activities of daily living; nor has it been productive of 
such impairment that symptoms result in virtual isolation or 
a demonstrable inability to obtain or retain employment. 

5.  Neither the old rating criteria, pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), nor the new rating 
criteria, pursuant to 38 C.F.R. §  4.130, Diagnostic Code 
9440 (1999), provide for a higher evaluation for PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, 
effective from February 26, 1993; or in excess of 70 percent, 
effective from October 16, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1993, a private medical record from David T. Murray, 
M.D., reported that the veteran, by virtue of a chronic and 
recurring skin condition, could not work in the public 
sector.

At a VA PTSD examination in June 1994, the veteran reported 
that he had recurring intrusive thoughts of the war in 
Vietnam, including distressing nightmares of people that he 
had fired at and of friends who had been maimed and killed.  
He reported that he had difficulty relaxing, concentrating 
and falling asleep and that he was easily startled.  He 
reported that he could not tolerate talking about the war. 
The veteran was reported to be cooperative, well oriented, 
attentive and to have fairly good memory for both recent and 
remote events.  He was reported to seem to have no problems 
with recall, discrimination, abstraction or calculation, and 
his intellectual functioning appeared to be in keeping with 
his schooling and experience.  He was coherent, logical and 
well organized, and there were no bizarre ideations expressed 
or evidence of delusions or hallucinations.  The veteran 
indicated that he did not seem to get along with people and 
that he would get into fights and resort to unlawful 
activities when he felt desperate.  His judgment and insight 
were reported to appear to be intact.  The veteran was 
diagnosed on Axis I with PTSD, with depression, explosiveness 
and conduct disturbance.  On Axis V, the veteran's Global 
Assessment of Functioning (GAF) level was reported to measure 
60, with moderate symptoms and moderate difficulty in social 
and occupational functioning.

At a VA psychiatric examination in March 1996, the veteran 
was reported to have been arrested and imprisoned numerous 
times for possession of a controlled substance.  The veteran 
indicated that he had spent a lot of time alone due to not 
getting along with others, and that he had been previously 
fired for fighting on the job.  He reported that it was 
difficult getting a job being an ex-felon.  He was reported 
to have completed multiple drug programs and to deny 
delusions and hallucinations.  He indicated that he wished 
that he was not alive.  His ability to establish and maintain 
relationships was reported to affect his social and 
industrial functioning.  He reported feeling suicidal, and 
that he planned to kill himself when his mother passed away.

The veteran was diagnosed on Axis I with PTSD, recurrent 
major depression and recurrent, severe substance abuse.  On 
Axis V, he was reported to have a current GAF level of 60 
with moderate symptoms and difficulty in social and 
occupational functioning.  The examiner reported that, based 
on reasonable evidence, he felt that the veteran would 
attempt suicide and accidentally die after his mother's 
death.  The examiner reported that the veteran needed to be 
put on a long term drug program in an effort to help him to 
reconstruct his ability to function.  The examiner also 
recommended training to help the veteran obtain a 
satisfactory income.

On VAMC records, reflecting treatment in August 1996, the 
veteran was reported to have been referred for opiate 
detoxification.  The veteran reported that he had had 
excessive consumption of heroin and previous psychoactive 
substance abuse including marijuana and cocaine.  His pattern 
of consumption was reported to have been daily and in 
variable amounts.  Consequences of psychoactive substance 
abuse were reported to be occupational and financial in 
nature.  The veteran's mental status examination was reported 
to be within normal limits and he was diagnosed on Axis I 
with opioid dependence, opioid withdrawal and PTSD.  On Axis 
V, his GAF was reported to measure 60.

Private medical records from Gateway Community Services, 
reflect treatment from April to June 1997 following a 
referral for opioid and cocaine dependence, as well as 
cannabis and alcohol abuse.  He was reported not to realize 
that he had created many of his problems.  The veteran 
indicated that he had not experienced any recent thoughts of 
suicide, although he had had serious thoughts of suicide in 
his lifetime.  He reported that he had not attempted suicide 
in his lifetime.  He expressed no need for psychiatric 
treatment.  The veteran was reported to be cooperative and 
polite and his thought process was organized.  The veteran 
was diagnosed with opioid dependence, cocaine dependence, 
alcohol abuse, and cannabis abuse in remission.

At a VA PTSD examination in October 1999, the veteran 
reported that his helicopter had been shot down in service.  
He reported that he had seen many body parts in service.  He 
reported that, after leaving Vietnam, he felt very isolated 
and lost.  The veteran's main complaint was reported to be 
that he had been unable to keep jobs secondary to an 
inability to be around people, irritability and problems with 
authority.  He reported that he wanted to be by himself and 
that he would become agitated and irritable around other 
people.  He reported that he did not like to discuss the war 
because it brought back bad memories.  He reported that he 
had dreams of fires, explosions and helicopters in Vietnam 
and that he could be startled when awake.  He reported that 
he had lost several close friends in Vietnam and that this 
was the reason he could not get close to anyone else.  He 
reported that he had been in jail several times for domestic 
violence and possession.  He reported that he used to have 
feelings of flashbacks but that these had tapered down since 
the war.  He reported that he avoided thoughts and feelings 
associated with the war as well as activities or reminders of 
the war.  He reported that he felt detached or estrangement 
from others and that he was unable to tolerate his own 
family.  He reported that he felt that he would be better off 
dead, although he had never attempted suicide and did not 
have any current plans or intent.  He reported that he had 
difficulty concentrating, somewhat of a startle response, 
irritability and outbursts of anger.  He reported that he had 
used heroin for the prior 30 years and occasionally used 
cocaine.  He reported that he currently lived with his 
brother and supported himself by doing odd jobs with is 
brother and from money left by his parents, who had both 
passed away with the past two years.  

The veteran was reported to be well groomed, cooperative, 
attentive and to display no abnormal movements or tics.  He 
was reported to be in mild psychomotor retardation.  His mood 
was reported to be generally euthymic, but upon talking about 
events and friends lost in Vietnam, he became quite tearful 
and cried.  His affect was reported to be appropriate and his 
thought process was linear.  He was reported to have passive 
suicidal ideation without plan or intent and no homicidal 
ideation or active psychotic symptoms were observed.  He was 
reported to have show no cognitive errors.  His insight was 
reported to be fairly good and his judgment was fair.  The 
veteran was diagnosed on Axis I with opioid dependence and 
PTSD.  On Axis V, his GAF was reported to measure 50 due to 
his PTSD and 50 due to his opioid dependence.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for higher original evaluation for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim of service 
connection for PTSD in February 1993.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must determine whether the 
amended regulation is more favorable to the veteran and apply 
the more favorable of the old and new rating criteria to the 
his claim.  However, as the revised regulations in this case 
do not allow for their retroactive application prior to 
November 7, 1996, the Board cannot apply the new provisions 
prior to that date.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  In other words, the Board must review the evidence 
dated prior to November 7, 1996, only in light of the old 
regulations, but must review the evidence submitted after 
November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.  See VAOPGCPREC 3-2000 (April 10, 2000).

Under the old rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c).

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Finally, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The veteran contends, in essence, that the severity of his 
service-connected PTSD warrants a higher rating.  In the 
judgment of the Board, however, the level of disability 
demonstrated for the period prior to November 7, 1996 
warrants no more than a 30 percent rating.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  In this respect, the 
record shows that, prior to November 7, 1996, the veteran was 
well oriented, coherent, logical, well organized and he did 
not have bizarre ideations, delusions, hallucinations or 
problems with recall.  He was diagnosed with PTSD, recurrent 
major depression and recurrent, severe substance abuse and 
was reported to have a GAF level of 60, with moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  Thus, because the veteran did not have more 
than a definite degree of social and industrial 
inadaptability, the Board finds that his PTSD was not 
consistent with a higher rating than that already assigned 
for the period prior to November 7, 1996.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); VAOPGCPREC 9-93.

Furthermore, when evaluating the level of disability 
demonstrated for the period after November 7, 1996, but prior 
to October 16, 1999, under both the old and new rating 
criteria, the preponderance of the evidence does not 
demonstrate that veteran's service-connected PTSD warrants 
higher than a 30 percent rating.  To illustrate, private 
medical records from Gateway Community Services, reflect 
treatment from April to June 1997, and show that the veteran 
was cooperative, polite, and that he had an organized thought 
process.  He was also reported not to have had serious 
thoughts of suicide in his lifetime.  The veteran was 
diagnosed with opioid dependence, cocaine dependence, alcohol 
abuse and cannabis abuse in remission.  Significantly, PTSD 
was not diagnosed, nor were disabling symptoms associated 
therewith.  Thus, the Board finds that PTSD, in itself, was 
not more than 30 percent disabling prior to November 7, 1996; 
and that it was not consistent with a finding of considerable 
industrial impairment pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411, under the old rating criteria.

In addition, the veteran was not shown to have occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands, impairment of memory or 
impairment of judgment under the new rating criteria.  Thus, 
the veteran is not entitled to a rating higher than 30 
percent for the service-connected PTSD after November 7, 
1996, but prior to October 16, 1999.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1999).

The Board notes that the veteran's service-connected PTSD is 
currently rated as 70 percent disabling, effective on October 
16, 1999.  Thus, a question before the Board is whether the 
service-connected PTSD warrants a total rating under either 
the old or new rating criteria.  In this respect, at an 
October 1999 VA examination, the veteran indicated that he 
had been unable to keep jobs secondary to his inability to be 
around people, irritability and problems with authority.  He 
was well groomed, cooperative, attentive and he had fairly 
good insight and fair judgment.  He was not shown to have 
persistent delusions or hallucinations, display grossly 
inappropriate behavior, and there was no evidence of an 
intermittent inability to perform activities of daily living.  
Moreover, the appellant was not disoriented to time or place, 
or memory loss for names of close relatives or himself, which 
are required for a 100 percent rating under the new rating 
criteria.  Although he was reported to have passive suicidal 
ideation, he was noted not to have plan or intent.  In 
addition, there is no evidence of homicidal ideation or 
active psychotic symptoms.  The veteran has indicated that he 
supports himself by doing odd jobs with his brother, thus 
demonstrating that he is not in virtual isolation in the 
community or demonstrably unable to obtain or retain 
employment due to PTSD.  

The veteran was diagnosed on Axis I with opioid dependence 
and PTSD.  On Axis V, he was reported to have a GAF of 50 due 
to his PTSD, which reflects evidence of "serious symptoms."  
Richard v. Brown, 9 Vet. App. 266 (1996).  However, while 
PTSD has been reported to be severely disabling, the 
preponderance of the clinical evidence does not support an 
award of a total disability evaluation pursuant to either the 
old or new rating criteria.  Simply put no physician has 
found the veteran's PTSD alone to be productive of 
unemployability.  Moreover, no examination shows that PTSD 
causes all contacts except the most intimate to be so 
adversely affected as to result in virtual isolation in the 
community; or that the veteran is so totally incapacitated by 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought; or that he has behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  
Finally, there is no evidence of a gross impairment in 
thought processes or communication, he does not suffer from 
persistent delusions or hallucinations, he is not 
persistently in danger of harming himself or others, the 
appellant is well oriented, and there is no evidence that he 
cannot maintain minimal personal hygiene.  In this regard, it 
must be recalled that the assigned 70 percent rating, in 
itself, is recognition that industrial capabilities are 
impaired, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Therefore, the Board finds that the veteran is entitled to no 
more than a 70 percent rating for PTSD, effective on October 
16, 1999.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

The Board notes that there is no objective evidence of record 
demonstrating that the veteran has total occupational and 
social impairment or an inability to obtain or retain 
employment due to his service-connected PTSD.  In fact, in 
April 1993, David T. Murray, M.D., reported that the veteran 
could not work in the public sector due to a chronic and 
recurring skin condition.  There was no such report provided 
relating to PTSD.  Also, on VA examination in March 1996, the 
veteran, himself, indicated that it had been difficult 
obtaining a job due to the fact that he is an ex-felon.  The 
Board notes that it considered whether the veteran was 
entitled to "staged" ratings as prescribed by the Court in 
Fenderson, however, at no time has PTSD been more disabling 
than as currently rated.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt pursuant to 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3; however, as the preponderance of 
the evidence is against the veteran's claim for higher rating 
for the service-connected PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent, effective 
from February 26, 1993, or in excess of 70 percent, effective 
from October 16, 1999, for the service-connected PTSD is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


